Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fire-tog, J.), rendered August 21, 1989, convicting him of robbery in the second degree (two counts), and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant and two accomplices accosted the complainant at gunpoint, forced him into his car, and then stole his money and his car. After he was forced out of the car, the complainant flagged down the police, who followed the assailants. After a short auto chase, during which the police never lost sight of the car, the assailants pulled over and attempted to flee on foot. The police, however, immediately apprehended them within 20 feet of the car.
Contrary to the defendant’s contentions, the court’s refusal to charge identification in the present case did not deprive him of a fair trial. The trial testimony established that the assailants were caught "red-handed” fleeing the complainant’s car. An identification charge, therefore, was not necessary (see, People v Reedy, 126 AD2d 681). Furthermore, viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We also find without merit the defendant’s contention that the sentence imposed by the court was excessive (see, People v Suitte, 90 AD2d 80). Kunzeman, J. P., Sullivan, Lawrence and Balletta, JJ., concur.